 

Oo oT) DH HH S&F WO HH —

Ny NY NH DH NY NH NY NY NO | | | | FE FEF FeO
on NSN UO BR WD NO SK OS Oo OH HT DH HN FF WD NY KK &

Case 2:19-cr-00124-RSM Document 1 Filed 06/12/19 Page 1 of 14

ENTERED

FILED en =Wt
—_— RECEWED
need)

UNA 2 19 Magistrate Judge Brian A. Tsuchida
AU SEATIE,
oc enDSIRCT re JSSANGTOR EPUTY
BY
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
UNITED STATES OF AMERICA, casENO. MIIGF-ASG
Plaintiff,
COMPLAINT for VIOLATION
v. . 18 U.S.C. § 1001(a)(2)
MICHELLE RENEE HUGHES, 18 U.S.C. § 1028A
a/k/a Jose Trinidad
a/k/a Steven Carey
a/k/a Alex Anderson
a/k/a J.M.
a/k/a A.E.
Defendant.

 

 

 

 

BEFORE the Honorable Brian A. Tsuchida, United States Magistrate Judge,

Seattle, Washington, .
The undersigned complainant, being duly sworn alleges:
COUNT ONE
(False Statements)

On or between February 25, 2019 and March 5, 2019, within the Western District

of Washington, MICHELLE R. HUGHES, willfully and knowingly made materially
false, fictitious, and fraudulent statements and representations on a form that was a matter

within the jurisdiction of the Federal Aviation Administration, an agency of the executive

US. v. Hughes; UNITED STATES ATTORNEY
COMPLAINT- 1 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo oN DH NW Bh WwW NH

NO NHN NHN HY WH LF BH BR RO wm om mw me mee elt
on DN A FR WD NY KH SC OO Oo HTN HH BP W NY KF ©

 

 

Case 2:19-cr-00124-RSM Document1 Filed 06/12/19 Page 2 of 14 | ;

branch of the Government of the United States, to wit: his representations on Form 8050-
1 dated February 25, 2019 that MICHELLE R. HUGHES is the owner of a Piper PA-44-
180T airplane bearing serial number XX-XXXXXXX. |

All in violation of Title 18, United States Code, Section 1001.

COUNT TWO
(Aggravated Identity Theft)

On or between February 25, 2019 and March 5, 2019, within the Western District —
of Washington, MICHELLE R. HUGHES, knowingly used, without lawful authority, a
means of identification of another person, to wit: the name and purported signature of
J.M., a real person, during and in relation to felonies listed in Title 18, United States
Code, Section 1028A(c), to wit: False Statements in violation of Title 18 United States
Code 1001, as charged in Count’! herein.

All in violation of Title 18, United States Code, Section 1028A.

COUNT THREE
(False Statements)

On or between April 26, 2019 and May 3, 2019, within the Western District of
Washington, MICHELLE R. HUGHES willfully and knowingly made materially false,
fictitious, and fraudulent statements and representations on a form that was a matter
within the jurisdiction of the Federal Aviation Administration, an agency of the executive
branch of the Government of the United States, to wit: his representations on Form 8050-
1 dated April 16, 2019 that MICHELLE R. Hughes is the owner of a Cessna 510 airplane
bearing serial number 510-0095.

| All in violation of Title 18, United States Code, Section 1001.

U.S. v. Hughes; UNITED STATES ATTORNEY
COMPLAINT- 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 353-7970

 
Oo eo HN DN KH Ph WH NY

Ho wp WHO NH HO LH NH NY NO | =| |= =| | 2 SF | =
on DN ON SB WH KH KH So CO OO SH KH HH SP WH NY —| &

 

 

Case 2:19-cr-00124-RSM Document 1 Filed 06/12/19 Page 3 of 14

COUNT FOUR
(Aggravated Identity Theft)

On or about between April 26, 2019 and May 3, 2019, within the Western District
of Washington, MICHELLE R. HUGHES knowingly used without lawful authority a
means of identification of another person, to wit: the name and purported signature of
A.E., a real person, during and in relation to felonies listed in Title 18, United States
Code, Section 1028A, to wit: False Statements in violation of Title 18 United States Code
1001, as charged in Count 3 herein.

All in violation of Title 18, United States Code, Sections 1028A.

The undersigned, Ly Tran, complainant being duly sworn, states:

1. I am a Special Agent with Homeland Security Investigations (HSI)
currently assigned to the Border Enforcement Security Task Force in Seattle,
Washington. I have been employed by HSI, formerly known as Immigration and
Customs Enforcement, since May 2005. Prior to my employment with HSI, I was a
Parole Officer for the State of Washington Department of Corrections for approximately
four years.

| 2. I have completed the Criminal Investigators Training Program and
Immigration and Customs Enforcement Special Agent Training at the Federal Law
Enforcement Training Center in Glynco, Georgia. I have also completed the Drug
Enforcement Administration Basic Drug Enforcement Training. I am familiar with
investigations of drug trafficking organizations, methods of importation and exportation,
distribution and smuggling of controlled substances, and financial and money laundering
investigations. I have participated in numerous investigations involving organizations
trafficking in controlled substances, including, ecstasy, marijuana, and cocaine which,
have resulted in the arrest of drug traffickers and seizures of controlled substances and
currency. I have participated in the execution of search warrants for controlled

substances; and have personally been involved in the seizures of controlled substances.

U.S. v, Hughes; UNITED STATES ATTORNEY
COMPLAINT- 3 ' 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 353-7970
Oo Oo nN DA HF FSF WH WH

wo bw WN N BR KO NHN ROO Nm mm ee
on KN A Se WD NK CO Oo OH DH NH S&S WY HY & S&S

 

 

 

Case 2:19-cr-00124-RSM Document 1 Filed 06/12/19 Page 4 of 14

Additionally, I have participated in investigations involving human trafficking, financial

crimes, murder for hire, and cybercrimes.

PURPOSE OF AFFIDAVIT
3. This affidavit is submitted in support of a criminal complaint and arrest
warrant charging that from on or about February 25, 2019 through May 3, 2019 in the
Western District of Washington, MICHELLE R. HUGHES, knowingly and willfully
violated Title 18, United States Code, Section 1001-- False Statements and knowingly
violated Title 18, United States Code, Section 1028A — Aggravated Identity Theft.

SUMMARY OF INVESTIGATION

Piper Seminole Aircraft

4. On May 10, 2019, I received information from United States Department of
Transportation (USDOT) — Federal Aviation Administration (FAA) that an individual
identified as MICHELLE R. HUGHES submitted an aircraft Bill of Sale to the
Washington State Department of Transportation (WSDOT) - Aviation Division.
WSDOT then contacted the previous owner of the aircraft, J.M., to confirm cancellation
of J.M.’s Washington State aircraft registration. Mr. McMahon stated he did not sell his
aircraft. WSDOT then contacted the FAA and provided the FAA with a Bill of Sale
submitted by MICHELLE R. HUGHES. According to the FAA, MICHELLE R.
HUGHES also submitted forged documents to the FAA Aircraft Registry to include a:
Bill of Sale containing Mr. McMahon’s forged signature and an Aircraft Registration
form listing MICHELLE R. HUGHES as the new owner of the aircraft.

5. Law enforcement record checks revealed MICHELLE R. HUGHES has
prior convictions for numerous fraud charges. In 2011, MICHELLE R. HUGHES, using
the aliases a/k/a CHRIS LEIGH ZALER, a/k/a JOSE TRINIDAD GONZALES, a/k/a

U.S. v. Hughes; UNITED STATES ATTORNEY

COMPLAINT- 4 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo oN WN nH FF WD HNO =

BS Bb WR DN KO BHR DRO BR RQ lt
on HN UO SF BH NO SB So CO OO HN KH A FP WY HY — S&S

 

 

Case 2:19-cr-00124-RSM Document 1 Filed 06/12/19 Page 5 of 14

ALEX LEIGH ANDERSON, a/k/a STEVEN DAVID CAREY, and a/k/a A.N.A!., was
arrested and convicted in the Western District of Washington Court for violations of 18
USC 1542 — False Statements in Application for Passport, and 18 USC 1028A —
Aggravated Identity Theft. A criminal history check shows that MICHELLE R.
HUGHES was convicted in Washington State and North Carolina for forgery and identity
theft. .

6. Upon reviewing the documents I received from the FAA, I learned the
following: On February 25, 2019, an Aircraft Bill of Sale, Form Number 8060-2, Federal
Aviation Administration - Department of Transportation was filed. The form listed |
MICHELLE R. HUGHES as the “purchaser” with the address 153 SW 332nd Pl, Apt
3106, Federal Way, WA 98023. The form listed J.M.as the “seller” of the aircraft. The
aircraft was listed as a Piper model number PA-44-180T, serial number XX-XXXXXXX, tail
number N8377L. The purchase price for the aircraft was listed as $115,000.00 USD.
The form was received/filed with the FAA on March 05, 2019.

7. Also on February 25, 2019, an Aircraft Registration Application, Form
Number 8050-1, Federal Aviation Administration - Department of Transportation was
filed. On the form, MICHELLE R. HUGHES is listed as the owner of the aircraft Piper
PA-44-180T, serial number XX-XXXXXXX, tail number N8377L. MICHELLE R.
HUGHES reported an address of 153 SW 332nd Pl, Apt 3106, Federal Way, WA 98023.
The form contained the following jurat: “I hereby certify that the information provided
herein and in any attachments to the application for aircraft registration is true, accurate
and correct to the best of my knowledge and belief. I understand that the information
provided by me will be relied on by the FAA administrator in his/her determination of
qualification for aircraft registration. I understand that whoever, in any matter within the
jurisdiction of any department or agency of the United States, knowingly and willfully

falsifies, conceals or covers up (buy any trick, scheme or device) a material fact or who

 

' A.N.A. was an alias used by HUGHES from a prior fraud scheme.
U.S. v. Hughes; UNITED STATES ATTORNEY
COMPLAINT- 5 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 9810]
(206) 553-7970
Oo Oo HN DN AH & WW NH

N WN NO HO HK HN NHN BN DH em et
oon SN OH SF WY HO =|! DGD OO CO DQ KH A Bh WH WB — CO

 

 

Case 2:19-cr-00124-RSM Document 1 Filed 06/12/19 Page 6 of 14

makes any false, misleading or fraudulent statements or representations or entry, may be
fined up to $250,000 or imprisoned not more than five (5) years or both (18 U.S.C.
Section 1001 and 3571). I understand that should I intentionally provide any inaccurate or
false information, registration of the subject aircraft may be revoked.” A signature of
Michelle R. Hughes appears in box 1 underneath the jurat with a sign date of February
25, 2009.

8. It appeared that the Aircraft Bill of Sale and Aircraft Registration
Application forms, both filled out on February 25, 2019, were mailed together to the
FAA Aircraft Registration Branch, P.O. Box 25504, Oklahoma City, OK, 73125. The
date the envelope was mailed is illegible. The sender’s name and address are typewritten
on the envelope as “Ms. Michelle Hughes, 702 South 14 Street, Tacoma, WA, 98495.” A
Google search revealed this address is a nativity house/homeless shelter. ‘The FAA
received and then filed the forms on March 5, 2019

9. On March 14, 2019, an Aircraft Registration Application, Form Number
8050-1, Federal Aviation Administration - Department of Transportation was filed. On
the form, MICHELLE R. HUGHES is listed as the owner of the aircraft Piper PA-44-
180T, serial number XX-XXXXXXX, tail number N8377L. MICHELLE R. HUGHES
reported an address of 153 SW 332nd Pl, Apt 3106, Federal Way, WA 98023 and a
telephone number of (206) 479 0256. The form contained the following jurat: “I hereby
certify that the information provided herein and in any attachments to the application for
aircraft registration is true, accurate and correct to the best of my knowledge and belief. I
understand that the information provided by me will be relied on by the FAA
administrator in his/her determination of qualification for aircraft registration. I

understand that whoever, in any matter within the jurisdiction of any department or

|| agency of the United States, knowingly and willfully falsifies, conceals or covers up (buy

any trick, scheme or device) a material fact or who makes any false, misleading or
fraudulent statements or representations or entry, may be fined up to $250,000 or

imprisoned not more than five (5) years or both (18 U.S.C. Section 1001 and 3571). I

U.S. v. Hughes; UNITED STATES ATTORNEY.
COMPLAINT- 6 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 9810!
(206) 553-7970
Coen A HA BR wWN He

NHN DP MH DH HK PO HNO BD NO ww eS Se om
on DA UA BP WH NY & S&S OO CATH A FP WH KH OS

 

 

Case 2:19-cr-00124-RSM Document 1 Filed 06/12/19 Page 7 of 14

understand that should I intentionally provide any inaccurate or false information,
registration of the subject aircraft may be revoked.” A signature of Michelle R. Hughes
appears in box 1 underneath the jurat with a sign date of March 14, 2009.

10. The Aircraft Registration Application form was mailed to FAA Aircraft
Registration Branch, P.O. Box 25504, Oklahoma City, OK, 73125, on March 15, 2019.
The sender’s name and address are typed on the envelope as listed as “Ms. Michelle
Hughes, 702 South 14 Street, Tacoma, WA, 98495.” A Google search revealed this
address is a nativity house/homeless shelter. The FAA received and filed the forms on
March 20, 2019.

11. T also reviewed Form 8050-1B Department of Transportation — Federal
Aviation Administration Aircraft Registration Renewal Application dated October 3,
2018. The form listed J.M. as the registered owner of the aircraft. I also reviewed
several other documents from the FAA showing previous owners of the above-mentioned
aircraft.

12. On May 15, 2019, I conducted surveillance at the Cove Apartments, 153
SW 332nd Pl, Apt 3106, Federal Way, WA 98023. I did not see any activity at the
residence. I then contacted Mia Bowman, Leasing Consultant of the Cove. I showed her
a picture of MICHELLE R. HUGHES. Bowman stated MICHELLE R. HUGHES was a
current resident of the apartment complex. BOWMAN confirmed MICHELLE R.
HUGHES and HUGHES’S wife, Cheryl Saad, live at apartment 3106, 153 SW 332nd PI,
Federal Way, WA 98023. Bowman stated MICHELLE R. HUGHES is assigned car port
number 397, located across from the apartment. According to Bowman, MICHELLE R.
HUGHES reported owning a 2011 Audi, grey in color, bearing Washington license plates
11490A. I verified that the vehicle was parked in car port 397. Record checks revealed
this vehicle is registered to C & C Sales, 153 SW 332nd Pl, Apt 3106, Federal Way, WA
98023.

13. On May 16, 2019, I spoke to Ed Stewart, Manager, Law Enforcement

Assistance Program, FAA. Mr. Stewart confirmed that the FAA Aircraft Registry listed

U.S. v. Hughes; UNITED STATES ATTORNEY
COMPLAINT- 7 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo ~~} CG On & WwW KH = © © CO ATID BP WD NH KF S&S

eo Oo KN A A BP Ww NY Ye

 

 

Case 2:19-cr-00124-RSM Document1 Filed 06/12/19. Page 8of14

MICHELLE R. HUGHES as the owner of the above aircraft. Mr. Stewart agreed that the
Bill of Sale and Aircraft Registration Application submitted by MICHELLE R. HUGHES
were fraudulent. Mr. Stewart acknowledged that the FAA Aircraft Registration takes all
documents at face value. FAA Aircraft Registration does not question anything unless .
the applications are incorrectly completed or contain missing information. Mr. Stewart
told me that he has seen other similar cases. After the aircraft is registered on paper, the
new (fraudulent) owner then sells the aircraft to an unsuspecting buyer, who pays money
but does not receive the anticipated airplane in return. The new (fraudulent) owner then
absconds with the money.

14. On May 20, 2019, I observed a post on
https://www.aerotrader.com/listing/198 1-Piper-SEMINOLE-5007509340. According to
its website, “AeroTrader.com is a leading aviation site for buyers and sellers. Aero
Trader’s inventory includes new and pre-owned airplanes, helicopters, and aviation
related products and services. Sellers benefit from an easy online inventory management
tool, as well as access to metrics and email reporting. With a trusted network of dealers
and private sellers from across the country, Aero Trader is a destination site of aviation
enthusiasts.” Trader Interactive is the online classifieds marketplace and marketing
software solutions provider to commercial and recreational dealers. Anyone can get on

the website to create an account to advertise. Its mission is to bring buyers and sellers

together.

15. The May 20, 2019 post is as follows: “I own a 1981 Piper PA-44-180T. I
have proof of ownership in hand from the FAA, The Plane located at Shelton, WA. The
plane is well cared for and want to find it a new home. I can even accept trades,
negotiated on the price.” The post included the same picture of the aircraft previously
sent to me by the FAA. The post contained additional details, including the tail number.
The seller was listed as a “Private Seller” in Federal Way, Washington. The seller asked
for $125,000.00 to sell the aircraft.

U.S. v. Hughes; UNITED STATES ATTORNEY
COMPLAINT: 8 700 STEWART STREET, SUITE 5220
: SEATTLE, WASHINGTON 98101
(206) 553-7970
oO fo NO OO BR WwW He

Bb BN BO DQ RD BRD RD BD komme
oOo nF OA Oh RP BH NOK OO wml NON OUP UO OU UO

 

 

Case 2:19-cr-00124-RSM Document1 Filed 06/12/19 PageQof14

16. I responded to the poster in an undercover capacity. I also provided the
poster my telephone number. On the same date, I received an email from Aerorader.com.
The email stated, “The Piper is still for sale. What is your offer? We can arrange
financing. If] finance directly to you without a lender, the price will be 125,000. I can
do down payment of 40,000 and monthly of 2,000. I am in Federal Way. Michelle.
Please email me at michelle44450@gmail.com.”

17. also received two text messages from telephone number (253) 241-0723.
The first text message asked me to confirm my undercover identity. The second text
message stated, “This is Michelle about the 1981 Piper Seminole.”

18. Through text messaging, MICHELLE R. HUGHES offered to arrange “co-
ownership” of the aircraft with me. When I asked for clarification, MICHELLE R.
HUGHES responded “You own 50% and I own the other 50%.” When I asked if I could
check out the aircraft, MICHELLE R. HUGHES stated, “You can check it out anytime
you want to. The door is unlocked. The plane is at Shelton, WA airport. Feel free to fly
it to Kent wa airport. My car wont make it to Shelton.”

19. OnJune 8, 2019, MICHELLE R. HUGHES sent the following text
message, “I can meet you today because I have a client that has the whole 62,500 to give
me today. I know you only wanted to put down 1,000 towards it. Can yo afford to pay
2,500 a month for your part of the plane. I will need to meet you because I need copy of
id, proof of address, social security number for the financial part and so it can be put on
your credit report. If I don’t get something today, I will have to sell to someone else.
You can evencome up with several grand. Do you have any collateral to give me that is
valued at 62,500. Can you try to raise more than 1,000? Can you borrow from bank or
family member?”

20. I conducted a search of telephone number (253) 241 0723 in opén source
public records databases. Records checked revealed the telephone number was

associated with multiple individuals - including MICHELLE R. HUGHES at 153 SW

U.S. v.. Hughes; UNITED STATES:ATTORNEY
COMPLAINT-9 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo eo SN DO HH SP W HY

NHN Bb NHN HN BK PO KY NO DN mi ow ete eet
on DN UO FSF W HY | S&S Oo HI KH nH fF WH LH = SC

 

 

Case 2:19-cr-00124-RSM Document1 Filed 06/12/19 Page 10 of 14

332nd Pl, Apt 3106, Federal Way, WA 98023. On the Rental Application, MICHELLE
R. HUGHES also listed this number as the main contact telephone number.

21. On May 28, 2019, I interviewed J.M., the owner of the 1981 Piper PA~44-
180T. J.M. stated he did not sell his aircraft nor does he intend to sell it. J.M. stated he
does not know or associate with MICHELLE R. HUGHES. When I showed J.M. a
photograph of MICHELLE R. HUGHES, Mr. McMahon stated he did not recognize
MICHELLE R. HUGHES.

22. J.M. stated he did not sign any Aircraft Bill of Sale (FAA Form 8050-2)
recently. J.M. stated that his signature did not appear on the Aircraft Bill of Sale that was
previously submitted to the FAA by MICHELLE R. HUGHES. J.M. further stated that it
was not his signature on the Aircraft Bill of Sale when I showed the document to him.
J.M. told me that he signed his name in two different ways and described the signatures. I
observed that the signature on the Aircraft Bill of Sale did not appear to be either of the
way J.M. described signing his name. In comparison of the signatures, J.M. stated that
when he signed his name, the letter “M” of his last name was more pointed and vertical.

I observed that the letter “M” of the signature on the above-mentioned Aircraft Bill of
Sale was more rounded.

23. J.M. stated he still has custody of the aircraft. He showed me his Aircraft
Registration Certificate bearing identification number 353089, issued by the WSDOT. It
shows the aircraft was registered on February 18, 2019 with an expiration date of
December 31, 2019. Mr. McMahon stated that because of the incident, he put an anti-
theft device on his aircraft to protect his property.

Cessna Citation Mustang Aircraft

24. On May 29, 2019, I received several emails from A.E., who stated
MICHELLE R. HUGHES filed a fraudulent Aircraft Bill of Sale and fraudulent Aircraft
Registration Application for his airplane, a Cessna Citation Mustang bearing registration
number N102DS and serial number 510-0095. The papers were filed with the FAA

Aircraft Registry on May 3, 2019.

U.S. v. Hughes; UNITED STATES ATTORNEY
COMPLAINT- 10 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fo NYDN NH RR WD NHN

NY NM NY NY NY NY N DY Dw ee eee
CTA AB HwWNYH &— S060 OIA ABW DH SH SS

 

 

Case 2:19-cr-00124-RSM Document 1 Filed 06/12/19 Page 11 of 14

25. Upon reviewing the documents I received from A.E., I learned the
following: on April 26, 2019, an Aircraft Bill of Sale, Form Number 8060-2, Federal
Aviation Administration - Department of Transportation was filed. On the form,
MICHELLE R. HUGHES is listed as the “purchaser” with the address 153 SW 332nd PI,
Apt 3106, Federal Way, WA 98023. A.E. was listed as “seller” of the aircraft. The
aircraft was listed as a Cessna 510 bearing registration number N102DS and serial
number 510-0095. The purchasing price was listed as $1,500,000.00 USD. The form
was received/filed with FAA on May 3, 2019.

26. Onthe same date, an Aircraft Registration Application, Form Number
8050-1, Federal Aviation Administration - Department of Transportation was filed. On
the form, MICHELLE R. HUGHES was listed as the owner of the aircraft Cessna 510,
registration number N102DS, serial number 510-0095. MICHELLE R. HUGHES
reported an address of 153 SW 332nd Pl, Apt 3106, Federal Way, WA 98023 and a
telephone number (206) 479 0256. The form contained the following jurat: “I hereby
certify that the information provided herein and in any attachments to the application for
aircraft registration is true, accurate and correct to the best of my knowledge and belief. I
understand that the information provided by me will be relied on by the FAA
administrator in his/her determination of qualification for aircraft registration. I
understand that whoever, in any matter within the jurisdiction of any department or
agency of the United States, knowingly and willfully falsifies, conceals or covers up (buy
any trick, scheme or device) a material fact or who makes any false, misleading or
fraudulent statements or representations or entry, may be fined up to $250,000 or
imprisoned not more than five (5) years or both (18 U.S.C. Section 1001 and 3571). I
understand that should I intentionally provide any inaccurate or false information,
registration of the subject aircraft may be revoked.” A signature of Michelle R. Hughes
appears in box 1 underneath the jurat with a sign date of April 26, 2009.

27. The Bill of Sale and registration form were mailed together to the FAA

Aircraft Registration Branch, P.O. Box 25504, Oklahoma City, OK, 73125. The date of

US. v. Hughes; so) Siew ores Ayre Sov
INT- STEWART STREET, SUITE
COMPLA i SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo fo NH OH HR WY NHN

BPHRBRPRBRBRBPRARBDBEBHAS

 

 

Case 2:19-cr-00124-RSM Document 1 Filed 06/12/19" Page 12 of 14

mailing, per the envelope, is April 29, 2019. The sender’s name and contact information
is listed in handwriting on the envelope as “Michelle Hughes, 153 SW 332 Pl, Federal
Way, WA, 98023. It appeared that FAA received and filed:the forms on May 3, 2019.

28. On the same date, I interviewed AE. via phone about the incident. A.E.
stated he did not sell his aircraft nor does he intend to sell it. A.E. stated he does not
know or associate with MICHELLE R. HUGHES.

29. ALE. stated he did not sign any Aircraft Bill of Sale (FAA Form 8050-2) .
recently. A.E. stated it was not his signature on the Aircraft Bill of Sale. I compared .
A.E.’s true signature on other legal documents and the signature on the Aircraft Bill of
Sale. The signatures do not match.

30.  A.E. affirmed that he still has custody of the aircraft. A.E. sent me an email
with a document attachment indicating his aircraft, Cessna 510, registration number
N102DS, serial number 510-0095, was registered on December 9, 2018 with an
expiration date of December 31, 2019. The aircraft is registered with WSDOT under
registration number 349508.

31. On June 5, 2019, A.E. sent me an email and advised that he received
notification from Miss Jade Hofeldt, an aircraft broker with Jet Aviva. According to
A.E., MICHELLE R. HUGHES contacted Miss Hofeldt and offered to sell Mr.
Enriquez’s airplane for $2.5 million dollars. On June 6, 2019, I contacted Miss Jade
Hofeldt, Sales Director of Jet Aviva. According to Miss Hofeldt, she had a buyer who
was interested in buying a Cessna Citation Mustang. Heer office, utilizing Steinert
Printing, sent solicitation letters to all Cessna Citation Mustang owners asking if they
were interested in selling their aircraft. Miss Hofeldt stated that her office utilized a _
subscription service called "JETNET" to obtain all current owners of the Cessna Citation
Mustang model. “JETNET” provided her current information on aircraft ownership,
owner records, contact information, recent sale activity etc. The information was

obtained from a combination of resources to include broker information, as well as FAA

records.
U.S. v. Hughes; UNITED STATES ATTORNEY
COMPL. AINT- 12 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo eo IND A FP WO HPO =

DO bWPBO WHO NH LH KN NHN HO HN KF Fe | =| = BOO S| S| =|
Oo nN NHN OH BP WD NY KF DOD Oo CO ADT HD Nn BP WH YN KS OC

 

 

 

Case 2:19-cr-00124-RSM. Document 1. Filed 06/12/19 Page 13 of 14

32. According to Miss Hofeldt, on May 30, 2019, her office sent a letter to
MICHELLE R. HUGHES, 153 SW 332nd PI, Apt 3106, Federal Way, WA 98023,
because MICHELLE R. HUGHES was the “current owner” of Cessna Citation Mustang
registration number N102DS, serial no. 510-0095. Miss Hofeldt provided her email _
address on the letter. On June 3, 2019, MICHELLE R. HUGHES responded back to

| Miss Hofeldt via email address michelle44450@gmail.com, “My name is Michelle

Hughes and I am willing to sell. I have the Cessna Citation Mustang, N102DS. I am still
interested. How soon is the client interested in purchasing it? I can even do a Bill of sale.
J like to know how soon will I receive the funds? Do you mail me a check or do a direct
deposit? The plane isn't represented by a broker. I am asking for $2.5 million. Sincerely,
Michelle Hughes.”

33. On June 9, 2019, Miss Hofeldt sent me an email with two attachments.
One attachment was a voicemail in which it appeared that MICHELLE R. HUGHES |
wanted to sell the Citation Mustang, tail number N102DS. MICHELLE R. HUGHES left
a telephone number (253) 241-0723 for Miss Hofeldt to call back. The voicemail was
left on Ms. Hofeldt’s phone at 12:01 AM on Sunday June 9, 2019.

CONCLUSION

34. Based on the above facts, I believe probable cause exists to believe that
from on or about February 25, 2019 through May 3, 2019 in the Western District of
Washington, MICHELLE R. HUGHES, committed the crimes of False Statements (two
counts) and Aggravated Identity Theft (two counts), all in violation of Title 18, United

States Code, Sections 1001 (a)(2) and 1028A.
AA A Wo
VU

LY TRAN
Special Agent
Homeland Security Investigations

U.S. v. Hughes; UNITED STATES ATTORNEY
7 700 STEWART STREET, SUITE 5220
COMPLAINT: 13 SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-cr-00124-RSM Document1 Filed 06/12/19 Page 14 of 14

Based on the Complaint and Affidavit sworn to before me, and subscribed
in my presence, the Court hereby finds that there is probable cause to believe that the
defendant committed the offense set forth in the Complaint.

DATED THIS 12" day of June, 2019.

£02

BRIAN A. TSUCHIDA
United States Magistrate Judge

So Oo YN DH A FP WO PO —

NO NO BPO NH HO YP KN HNO em RR mit
SH WW F&F WN KF COCO Fn HD HA BP WY HO KH OC

 

 

i)
o

US. v. Hughes; . UNITED STATES ATTORNEY
COMPLAINT- 14 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

_ (206) 553-7970

 

 
